Citation Nr: 1412809	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1980 to May 1990; he also had service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C., in December 2009; and a transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's scleroderma is related to his active military service.


CONCLUSION OF LAW

Scleroderma was incurred during active military service.  38 C.F.R. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified at his December 2009 hearing that he handled chemicals, such as tetrachloroethylene (TCE), while cleaning missile parts in service without protection and that this exposure caused his scleroderma.  According to a November 2009 statement from Dr. W.R.W. it is as likely as not that the Veteran's scleroderma is related to his military service.  However, the opinion does not provide any rationale for this conclusion.

A November 2013 VA examiner provided an opinion that it was more likely than not that there was a nexus between the Veteran's exposure to TCE and scleroderma.  The physician reviewed the claims file and noted current medical literature slightly favored this association.  

At the very least, the evidence is in relative equipoise.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for scleroderma is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


